                                                                              JS-6
                                                                              CC: Fiscal

1                          UNITED STATES DISTRICT COURT
2                         CENTRAL DISTRICT OF CALIFORNIA
3    UNITED STATES OF AMERICA,                             ) 2:19-cv-02781-JFW-E
4                                                          )
                                Plaintiff,                 )
5
                                                           ) STIPULATED
6                 v.                                       ) FINAL JUDGMENT
7
                                                           )
     20 ACRES OF LAND, MORE OR LESS,                       )
8    SITUATE IN SAN BERNARDINO COUNTY,                     )
9    CALIFORNIA; and JAN LAMNGO, et al.,                   )
                                                           )
10
                                Defendants.                )
11                                                         )
12
           Plaintiff United States of America and Defendants Jan Lamngo and Dan Lam
13
14   a/k/a Dan Lamngo hereby agree and stipulate, and the Court hereby ORDERS,
15   ADJUDGES, AND DECREES as follows:
16
           1.     On April 11, 2019, the United States filed a Complaint in
17
18   Condemnation (Dkt. No. 1) and a Declaration of Taking (Dkt. No. 3) in this eminent
19
     domain proceeding.
20
21         2.     The Declaration of Taking provides for the United States acquiring a
22
     fee simple interest in certain land in San Bernardino County, California, as described
23
24
     in the Declaration of Taking (hereafter, the “Subject Property”).

25         3.     On July 8, 2019, the United States transferred $8,000.00 to the Court as
26
     an estimate of just compensation for the taking of the Subject Property. Dkt. No.
27
28   26-1 (Receipt). At the time of the deposit, title to the Subject Property, to the extent
1    set forth in the Declaration of Taking, vested in the United States by operation of
2
     law. 40 U.S.C. § 3114(b).
3
4          4.     Defendants Jan Lamngo and Dan Lam a/k/a Dan Lamngo were the
5
     record owner of the Subject Property immediately prior to the deposit with the Court
6
7
     of the United States’ estimate of just compensation.

8          5.     Defendants have not requested the Court to withdraw any portion of the
9
     deposit during the pendency of this action. Accordingly, the full deposited amount
10
11   of $8,000.00, plus any applicable earned interest, remains in the Court’s registry.
12
           6.     Defendant San Bernardino County Auditor-Controller/Treasurer/Tax
13
14   Collector has disclaimed any interest in the proceeds of this case and has requested
15   that no further pleadings be served upon it. Dkt. No. 10.
16
           7.     In order to settle this action, the parties agree that the just compensation
17
18   payable by the United States for the taking of the Subject Property as described in
19
     the Declaration of Taking, together with all improvements thereon and
20
21   appurtenances thereunto belonging, shall be the sum of $32,500.00 inclusive of
22
     interest, attorneys’ fees, and costs. Defendants are not represented by counsel.
23
24
           8.     JUDGMENT shall be, and is hereby, entered against the United States

25   in the amount of $32,500.00.
26
           9.     The deficiency between the agreed settlement amount ($32,500.00) and
27
28   the previously deposited amount ($8,000.00) is $24,500.00.
1          10.       The United States shall pay into the Registry of the Court, and the Clerk
2
     is hereby directed to accept, the deficiency amount of $24,500.00.
3
4          11.       The said sum of $32,500.00 shall be full and just compensation and in
5
     full satisfaction of any and all claims of whatsoever nature against the United States
6
7
     by reason of the institution and prosecution of this action and taking of the Subject

8    Property and estates described in the Declaration of Taking filed herein, together
9
     with all improvements thereon and appurtenances thereunto belonging.
10
11         12.       The said sum of $32,500.00 shall be subject to all liens, encumbrances
12
     and charges of whatsoever nature existing against the Subject Property at the time
13
14   of vesting of title thereto in the United States and all such taxes, assessments, liens
15   and encumbrances shall be payable and deductible from said sum.
16
           13.       Defendants warrant that they have the exclusive right to compensation
17
18   herein and that no other person or entity is entitled to the same or any part thereof.
19
     In the event that any other party is ultimately determined by a court of competent
20
21   jurisdiction to have any right to receive compensation for the Subject Property taken
22
     in this case, Defendants shall refund into the Registry of the Court the compensation
23
24
     distributed herein, or such part thereof as the Court may direct, with interest thereon

25   calculated in accordance with the provision of 40 U.S.C. § 3116, from the date of
26
     the receipt of the deposit by Defendants to the date of repayment into the Registry
27
28   of the Court.
1          14.    The parties shall be responsible for their own legal fees, costs, and
2
     expenses (including attorneys’ fees, consultants’ fees, experts’ fees, transcript costs,
3
4    and any other expenses relating to this litigation).
5
           15.    Upon the United States depositing the deficiency amount of $24,500.00
6
7
     into the Registry of the Court, the Clerk of the Court shall, without further order of

8    this Court, disburse the total deposited amount of $32,500.00, together with any
9
     interest earned thereon while on deposit, by issuing a check payable to Jan Lamngo
10
11   and mailing the check to:
12
           Jan Lamngo
13         5044 Enfield Avenue
14         Encino, CA 91316
15         16.    Following disbursement of funds to Defendants as described in
16
     paragraph 15 above, this case shall be CLOSED.
17
18         17.    The United States shall have the right immediately to possess the
19
     Subject Property.
20
21         18.    This Stipulated Final Judgment may be signed in counterparts.
22
     IT IS SO ORDERED:
23
                 7th
     Dated this ____________         October
                             day of _________________, 2019
24
25
26
                                                 _________________________________
27
28                                               UNITED STATES DISTRICT JUDGE
